Case 2:17-cv-07320-GW-JEM Document 169 Filed 10/24/19 Page 1 of 6 Page ID #:7541



    1   MILSTEIN JACKSON                         O’MELVENY & MYERS LLP
        FAIRCHILD & WADE, LLP                    Matthew D. Powers (SB 212682)
    2   Gillian L. Wade (SBN 229124)             mpowers@omm.com
        gwade@mjfwlaw.com                        Joseph R. O’Connor (SB 274421)
    3   Sara D. Avila (SBN 263213)               joconnor@omm.com
        savila@mjfwlaw.com                       Two Embarcadero Center, 28th Floor
    4   10250 Constellation Blvd., Suite 1400    San Francisco, CA 94111
        Los Angeles, CA 90067                    Telephone: (415) 984-8700
    5   Tel: (310) 396-9600                      Facsimile: (415) 984-8701
        Fax: (310) 396-9635
    6                                            Attorneys for Defendants
        HEIDEMAN NUDELMAN &
    7   KALIK, P.C.
        Richard D. Heideman (pro hac vice)
    8   rdheideman@hnklaw.com
        Noel J. Nudelman (pro hac vice)
    9   njnudelman@hnklaw.com
        Tracy Reichman Kalik (pro hac vice)
   10   trkalik@hnklaw.com
        1146 19th Street, NW 5th Floor
   11   Washington, DC 20036
        Tel: (202)463-1818
   12   Fax: (202)463-2999
   13   Attorneys for Plaintiffs and the Class
   14                           UNITED STATES DISTRICT COURT

   15                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

   16

   17   RONY ELKIES and DANIELLE              Case No. 2:17-CV-7320-GW-JEM
        ALFANDRY, individually and on behalf
   18   of all others situated;               SUPPLEMENTAL REPORT
                                              REGARDING UNOPPOSED
   19                 Plaintiffs,             MOTION FOR PRELIMINARY
                vs.                           APPROVAL OF CLASS ACTION
   20                                         SETTLEMENT; AMENDED
                                              STIPULATION OF SETTLEMENT
   21   JOHNSON & JOHNSON SERVICES,
        INC., a New Jersey limited liability    Hearing Date: November 4, 2019
   22   company, JOHNSON & JOHNSON              Hearing Time: 8:30 a.m.
        CONSUMER INC. a New Jersey limited      Courtroom:     9D
   23   liability company, and DOES 1 through
        100, inclusive,
   24
                     Defendants.
   25

   26

   27
   28
         SUPPLEMENTAL REPORT REGARDING UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169 Filed 10/24/19 Page 2 of 6 Page ID #:7542



    1           Pursuant to the Court’s October 21, 2019 Order, Plaintiffs Rony Elkies and
    2   Danielle Alfandary (collectively, “Plaintiffs”) and Defendants Johnson & Johnson
    3   Services, Inc. and Johnson & Johnson Consumer Inc. (collectively, “Defendants”),
    4   by their undersigned counsel, hereby submit this supplemental joint statement
    5   regarding Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action
    6   Settlement (D.E. 126).
    7           At the October 10, 2019 hearing on Plaintiffs’ Motion for Preliminary
    8   Approval, the Court issued a tentative ruling stating that the Court would approve
    9   the Parties’ class action settlement, and offered comments and suggestions on
   10   minor, mostly clerical revisions to the settlement documents before doing so. (D.E.
   11   166 at 7.) The parties agreed to amend the Stipulation of Settlement (D.E. 162-1,
   12   Ex. 1) and Press Release (D.E. 162-2, Ex. 4) to address these comments, and
   13   hereby attach a fully executed copy of the Amended Stipulation of Settlement as
   14   Exhibit 1 (the “Amended Agreement”).1 The Parties also submit a revised Press
   15   Release attached hereto as Exhibit 2.2 The minor changes the Parties have made to
   16   the original Stipulation of Settlement (D.E. 162-1, Ex. 1) and Press Release (D.E.
   17   162-2) are as follows:
   18                On page 19:7–11 of the Amended Agreement, attached hereto as
   19                  Exhibit 1, the number of opt-outs required before Defendants’ may
   20                  terminate or modify the Amended Agreement was increased from
   21                  100 to 250. (See D.E. 66 at 7, n. 5.)
   22                In the Proposed Preliminary Approval Order (Ex. B to the Amended
   23                  Agreement):
   24                     o At page 1 lines 17–22 a portion of the class definition was
   25                        changed from “if you bought Infants’ Tylenol for personal or
   26   1
          The original Stipulation of Settlement is located at D.E. 162-1, Ex. 1 to Decl. G.
   27   Wade ISO Pltfs.’ Mot. for Prelim. Approval of Class Action Settlement.
        2
   28     The original Press Release is located at D.E. 162-2, Ex. 4 to Decl. of C. Peak Re
        Settlement Notice Program.
                                                   1
            SUPPLEMENTAL REPORT REGARDING UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                   OF CLASS ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169 Filed 10/24/19 Page 3 of 6 Page ID #:7543



    1                     household use in the United States…” to “if you are in the
    2                     United States and bought Infants’ Tylenol for personal or
    3                     household use…” to conform to the definition of the settlement
    4                     Class in the Amended Agreement.
    5                  o At page 3 line 15, “continue or” was added before adjourn so
    6                     the court may continue the Final Approval Hearing.
    7                  o At page 4, lines 2–8, the text was revised to indicate that the
    8                     Court is approving the form of the notice documents that are
    9                     attached the Amended Stipulation and revised Press Release,
   10                     which are being submitted with this this Joint Report.
   11             In the Publication Notice (Ex. C to the Amended Agreement)
   12                  o Following the question “Am I Included” the class definition
   13                     was changed from “if you bought Infants’ Tylenol for personal
   14                     or household use in the United States…” to “if you are in the
   15                     United States and bought Infants’ Tylenol for personal or
   16                     household use…” to conform to the definition of the settlement
   17                     Class in the Amended Agreement.
   18                  o In the first sentence of the second paragraph following the
   19                     question “What Does the Settlement Provide” the phrases “use
   20                     reasonably diligent efforts to” were added between the words
   21                     “JJCI will” and “modify the packaging”, to more accurately
   22                     reflect the terms of the Amended Agreement.
   23                  o Following the question “What are My Options”, the words
   24                     “and do nothing” in the second line were changed to “and do
   25                     not submit a claim form.”
   26             In the Long Form Notice (Ex. E to the Amended Agreement):
   27                  o Beneath the question “Who is Included in the Class” and the
   28                     section titled “Defined Terms Used in the Release”, a portion

                                                2
         SUPPLEMENTAL REPORT REGARDING UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169 Filed 10/24/19 Page 4 of 6 Page ID #:7544



    1                     of the class definition was changed from “if you bought
    2                     Infants’ Tylenol for personal or household use in the United
    3                     States…” to “if you are in the United States and bought
    4                     Infants’ Tylenol for personal or household use…” to conform
    5                     to the definition of the settlement Class in the Amended
    6                     Agreement.
    7                  o Beneath the question “How Do I Get Out of the Settlement”,
    8                     change the word “includes” that follows “and (2)” to
    9                     “including”
   10                  o The question “My I Speak at the Hearing” was changed to
   11                     “May I speak at the Hearing”, correcting a typo.
   12             In the Proposed Final Settlement Order and Judgment (Ex. G to the
   13               Amended Agreement)
   14                  o A portion of the class definition was changed from “if you
   15                     bought Infants’ Tylenol for personal or household use in the
   16                     United States…” to “if you are in the United States and bought
   17                     Infants’ Tylenol for personal or household use…” to conform
   18                     to the definition of the settlement Class in the Amended
   19                     Agreement.
   20             Press Release, attached here to as Exhibit 2 (previously filed as Ex. 4
   21               to the Peak Declaration)
   22                  o In the second paragraph, a portion of the class definition was
   23                     changed from “if you bought Infants’ Tylenol for personal or
   24                     household use in the United States…” to “if you are in the
   25                     United States and bought Infants’ Tylenol for personal or
   26                     household use…” to conform to the definition of the settlement
   27                     Class in the Amended Agreement.
   28

                                                3
         SUPPLEMENTAL REPORT REGARDING UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169 Filed 10/24/19 Page 5 of 6 Page ID #:7545



    1                    o In the first sentence of the third paragraph, the words “and JJCI
    2                       has agreed to injunctive relief” was inserted.
    3                    o The words “that are” have been added in between “announce”
    4                       and “proposed” on the second line of the opening paragraph.
    5                    o In the first sentence of the last paragraph, the words “and do
    6                       nothing” were changed to “and do not submit a claim form.”
    7

    8                                     CONCLUSION
    9         Accordingly, Plaintiffs respectfully request that the Court approve the class
   10   action settlement for the reasons described in Plaintiffs’ Unopposed Motion for
   11   Preliminary Approval of Class Action Settlement (D.E. 162) as reflected in the
   12   Amended Agreement, and approve the Parties’ Amended Settlement. The Parties
   13   request that, if more convenient for the Court and if the Court has no further
   14   questions or comments on the Amended Agreement, that the Court take the hearing
   15   currently scheduled for November 4, 2016 at 8:30 am off calendar.
   16

   17
        October 24, 2019                       Respectfully submitted,

   18                                            /s/ Sara D. Avila
   19                                           Sara D. Avila
                                                Gillian L. Wade
   20                                           MILSTEIN JACKSON FAIRCHILD &
   21                                           WADE, LLP

   22                                           Richard D. Heideman
   23                                           Noel J. Nudelman
                                                Tracy Reichman Kalik
   24                                           HEIDEMAN NUDELMAN &
   25                                           KALIK, P.C.

   26                                           Counsel for Plaintiffs
   27
   28

                                                   4
         SUPPLEMENTAL REPORT REGARDING UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169 Filed 10/24/19 Page 6 of 6 Page ID #:7546



    1   October 24, 2019                  Respectfully submitted,
    2
                                            /s/ Joseph R. O’Connor
    3                                      Matthew D. Powers
    4                                      Joseph R. O’Connor
                                           O’MELVENY & MYERS LLP
    5

    6                                      Counsel for Defendants
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
   28

                                             5
         SUPPLEMENTAL REPORT REGARDING UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS ACTION SETTLEMENT
